Exhibit 10.1
FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.


In the Matter of:
)
   
)
STIPULATION AND CONSENT
REPUBLIC BANK & TRUST COMPANY
)
TO ISSUANCE OF A CONSENT
LOUISVILLE, KY
)
ORDER AND ORDER TO PAY
 
)
CIVIL MONEY PENALTIES
(INSURED STATE NONMEMBER
)
 
BANK)
)
FDIC-10-079b
 
)
FDIC-10-216k





Subject to the acceptance of this STIPULATION AND CONSENT TO THE ISSUANCE OF A
CONSENT ORDER, ORDER TO PAY CIVIL MONEY PENALTIES, AND ORDER TERMINATING ORDER
TO CEASE AND DESIST (“CONSENT AGREEMENT”) by the Federal Deposit Insurance
Corporation (“FDIC”), it is hereby stipulated and agreed by and between a
representative of the Legal Division of the FDIC and Republic Bank & Trust
Company of Louisville, Kentucky (the “Bank”) as follows:
 
1.           The FDIC issued an Amended Notice of Charges for an ORDER TO CEASE
AND DESIST, NOTICE OF ASSESSMENT OF CIVIL MONEY PENALTIES, FINDINGS OF FACT AND
CONCLUSIONS OF LAW, ORDER TO PAY, AND NOTICE OF HEARING (“NOTICE”) against the
Bank in the above-captioned matter on May 3, 2011.
 
2.           On May 18, 2011, the Bank filed an ANSWER and AFFIRMATIVE DEFENSES
TO THE NOTICE (“ANSWER”) and requested a hearing.
 
3.           The hearing in the above-captioned matter is presently scheduled to
commence on February 6, 2012.
 
 
6

--------------------------------------------------------------------------------

 
 
4.           Now, solely for the purpose of this proceeding and without
admitting or denying any charges of unsafe or unsound banking practices or
violations of law and/or regulations, the Bank hereby consents and agrees to the
issuance of a CONSENT ORDER, ORDER TO PAY CIVIL MONEY PENALTIES, AND ORDER
TERMINATING ORDER TO CEASE AND DESIST ("ORDER") by the FDIC.
 
5.           The Bank stipulates and agrees that the ORDER is intended to be,
and shall be construed to be, a final order issued pursuant to 12 U.S.C. 12
U.S.C. §§ 1818(b) and 1818(i), and expressly does not form, and may not be
construed to form, a contract binding on the FDIC or the United States.
 
6.           In connection with this proceeding, the Bank hereby waives:
 
a.              
A hearing for the purpose of taking evidence;



b.              
The filing of PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW;



c.              
A RECOMMENDED DECISION of an Administrative Law Judge;



d.              
The filing of exceptions and briefs with respect to such RECOMMENDED DECISION;
and



e.              
Judicial review of the ORDER as provided by section 8(h) of the Act, 12 U.S.C. §
1818(h), and/or any other challenge to the validity of the ORDER.



7.           The Bank further consents and agrees to pay a civil money penalty
in the amount of  Nine Hundred Thousand Dollars ($900,000.00) to the Treasury of
the United States pursuant to the provisions of section 8(i)(2) of the Act, 12
U.S.C. § 1818(i)(2).  The Bank shall pay the civil money penalty by delivering
to the FDIC a certified check payable to the Treasury of the United States in
the amount of Nine Hundred Thousand Dollars ($900,000.00) upon execution of the
CONSENT AGREEMENT.  Upon issuance of the ORDER by the FDIC, the FDIC shall remit
the certified check to the Treasury of the United States.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           The Bank has developed an Electronic Refund Originator (“ERO”)
Oversight Plan (the “Plan”) to enhance oversight of the EROs through which the
Bank offers products and services, which Plan has been submitted to the FDIC
Regional Director for non-objection or comment.
 
9.           Having received no objection to the Plan from the FDIC Regional
Director, the Bank’s duly elected Board of Directors (“Board”) has approved the
Plan, which approval has been recorded in the minutes of the Board meeting.  The
Bank shall implement and comply with the Plan.
 
10.         The Bank further agrees that on or before April 30, 2012, it shall
exit the business of making or funding Refund Anticipation Loans (“RALs”) and
shall not thereafter resume such business.
 
11.         The Bank further agrees that, within ten (10) days of the acceptance
of the ORDER by the FDIC, the Bank shall file a stipulation of voluntary
dismissal with prejudice of its civil action against the FDIC et al., filed in
the United States District Court for the Western District of Kentucky, Docket
No. 3:11-cv-00119-CRS.
 
12.         Upon acceptance of this CONSENT AGREEMENT and issuance of the ORDER
by the FDIC, it is agreed that no action to enforce such ORDER in the United
States District Court will be taken by the FDIC unless the Bank or any director,
officer, employee, agent, successor or assignee, or other institution-affiliated
party, has violated or is about to violate any provision of the ORDER.
 
 
8

--------------------------------------------------------------------------------

 
 
13.         Provided that the Bank has complied with the terms of this CONSENT
AGREEMENT, the FDIC agrees that it will consider any merger applications filed
with the FDIC by the Bank and any requests by the Bank for clearance to bid on
the assets and deposits of failing institutions.  In considering such merger
applications or requests for clearance to bid that may be submitted by the Bank,
the FDIC will apply the same requirements, standards, and policies that the FDIC
typically applies with respect to any other insured depository institution.  The
Bank may file such merger applications or requests for clearance to bid
immediately upon acceptance of this CONSENT AGREEMENT by the FDIC.
 
14.         The FDIC and the Bank agree that entering into this CONSENT
AGREEMENT shall not constitute an admission or denial of liability by the Bank
for the transactions and practices that form the basis of the ORDER.
 
Dated this 8th day of December, 2011.


FEDERAL DEPOSIT INSURANCE
 
REPUBLIC BANK & TRUST COMPANY
CORPORATION
 
LOUISVILLE, KENTUCKY
     
By:
 
By:
     
 /s/ David P. Weber
 
/s/ Ronald F. Barnes
David P. Weber
 
Ronald F. Barnes
Supervisory Counsel
 
Director
Enforcement Section
             
/s/ Campbell Brown
   
Campbell Brown
   
Director
               
/s/ Stan Curtis
   
Stan Curtis
   
Director

 
 
9

--------------------------------------------------------------------------------

 



   
/s/ Laura M. Douglas
   
Laura M. Douglas
   
Director
               
/s/ D. Harry Jones
   
D. Harry Jones
   
Director
               
/s/ Tom Jurich
   
Tom Jurich
   
Director
               
/s/ Kent Oyler
   
Kent Oyler
   
Director
               
/s/ Mary Ellen Slone
   
Mary Ellen Slone
   
Director
               
/s/ Scott Trager
   
A. Scott Trager
   
Director
               
/s/ Bernard M. Trager
   
Bernard M. Trager
   
Director
               
/s/ Steven E. Trager
   
Steven E. Trager
   
Chairman of the Board
         
Comprising the Board of
   
Directors of
   
REPUBLIC BANK & TRUST COMPANY
   
LOUISVILLE, KENTUCKY

 
 
10